Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 22 is objected to because of the following informalities:  the claim recites “OTOP” in claim 1 line 1 which is a typo of --OTP--.  Appropriate correction is required.

Claim 25 is objected to because of the following informalities:  the claim recites “the an etch stop dielectric layer” which is a typo of --the etch stop dielectric layer--.  Appropriate correction is required.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 21, 23, 27, 30 and 32 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Jung (US 20140054712 A1).

Regarding claim 1, Jung teaches in Figs. 3F with associated text a one time programmable (OTP) memory device comprising: 
a field effect transistor including a source region 103c (paragraph [0058]), a drain region 103a (paragraph [0058]), a gate dielectric 105 (paragraph [0053]), and a gate electrode 107 (paragraph [0053]) and located on a substrate 101 (Fig. 3F); and 
a semiconductor-insulator-metal (SIM) antifuse structure including the drain region that constitutes a first node, a drain-side metallic material portion 123a that constitutes a second node that is spaced from the first node (paragraph [0074]), and an antifuse dielectric layer 121a located between the first node and the second node (paragraph [0074], Fig. 3F).  
  
Regarding claim 21, Jung teaches an etch stop dielectric layer 117 located on a top surface of the drain region (117 is an oxide layer (paragraph [0068] that is capable of protecting underlying structures during an etch is therefore interpreted to be an etch stop dielectric layer Fig. 3F).  

Regarding claim 23, Jung teaches sidewalls of the antifuse dielectric layer are laterally offset inward from outer sidewalls of the etch stop dielectric layer such that the antifuse dielectric layer has a lesser area than an area enclosed by the outer sidewalls of the etch stop dielectric layer (Fig. 3F).  

Regarding claim 27, Jung teaches a dielectric gate spacer 115b laterally surrounding the gate electrode, wherein: the etch stop dielectric layer contacts an outer sidewall of the dielectric gate spacer (Fig. 3F); and the antifuse dielectric layer does not contact, and is laterally spaced from, the dielectric gate spacer (Fig. 3F).  

Regarding claim 30, Jung teaches in Figs. 3F with associated text a one time programmable (OTP) memory device comprising: a field effect transistor including a source region 103c (paragraph [0058]), a drain region 103a (paragraph [0058]), a gate dielectric 105 (paragraph [0053]), and a gate electrode 107 (paragraph [0053]) and located on a substrate 101 (Fig. 3F); and 
a semiconductor-insulator-metal (SIM) antifuse structure including the drain region that constitutes a first node, a drain-side metallic material portion 123a that constitutes a second node that is spaced from the first node (paragraph [0074]), an etch stop dielectric layer located 117 on a top surface of the drain region (117 is a oxide layer (paragraph [0068] that is capable of protecting underlying structures during an etch is therefore interpreted to be an etch stop dielectric layer Fig. 3F), and an antifuse dielectric layer 121a comprising a portion located within an opening in the etch stop dielectric layer and contacting the first node and the second node (paragraph [0074], Fig. 3F).  

Regarding claim 32, Jung teaches sidewalls of the antifuse dielectric layer are laterally offset inward from outer sidewalls of the etch stop dielectric layer such that the antifuse dielectric layer has a lesser area than an area enclosed by the outer sidewalls of the etch stop dielectric layer (Fig. 3F).  

Claim Rejections - 35 USC § 102/ Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 6, 21, 23-24 and 27-28 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by Obuchi (US 20060221698 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Obuchi in view of Lin et. Al. (US 20080019165 A1 newly cited hereinafter Lin).

Regarding claim 1, Obuchi teaches in Fig. 2B with associated text a one time programmable (OTP) memory device comprising: 

a semiconductor-insulator-metal (SIM) antifuse structure including the drain region that constitutes a first node, a drain-side material portion 10 or a drain-side metallic material portion (10, 16 and/or DL) that constitutes a second node that is spaced from the first node (paragraph [0036], [0072]), and an antifuse dielectric layer 7a located between the first node and the second node (paragraph [0037], Fig. 2B).  
	in the case where 10 only is interpreted to be the drain side material Obuchi does not specify the drain side material is a drain side metallic material however Obuchi teaches the drain side material is polysilicon or the like (paragraph [0036]).
	Lin discloses in Fig. 3A with associated text a material portions (214 or 204) similar to the drain side material portion of Obuchi that comprises polysilicon similar to Obuchi or a metallic material (paragraphs [0088] or [0091]) so that by substituting metallic material as taught by Lin for the polysilicon of Obuchi the drain side material would be a drain side metallic material
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute metallic material as taught by Lin for the polysilicon of Obuchi because One of ordinary skill in the art at the time of the invention would have been motivated to look to analogous art teaching alternative suitable or useful materials for the drain side material portion, art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07, furthermore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have metallic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 2, Obuchi teaches a source-side metallic material portion 15 comprising a same metallic material as the drain-side metallic material portion (here 15 is interpreted to be part of the drain-side metallic material portion paragraph [0072]) and contacting a top surface of the source region (Fig. 2B).  

Regarding claim 3, Obuchi teaches a drain-side contact via structure 16 contacting a top surface of the drain-side metallic material portion (here 10 only is interpreted to be the drain-side metallic material portion); and an interlayer dielectric material layer 14 laterally surrounding and having formed therein, the drain-side metallic material portion and the drain-side contact via structure (Fig. 2B).  

Regarding claim 4, Obuchi teaches the drain-side metallic material portion has a greater lateral extent than the drain-side contact via structure (Fig. 2B); and 
the interlayer dielectric material layer laterally surrounds the gate electrode (Fig. 2B); and 
the drain-side contact via structure has a top surface within a same horizontal plane as a top surface of the interlayer dielectric material layer (Fig. 2B).  
2Application No. 16/901,038Docket No.: 35044-043US

Regarding claim 6, Obuchi teaches the antifuse dielectric layer has a lateral extent that is less than a lateral extent of the drain-side metallic material portion (Fig. 2B).  
  
Regarding claim 21, Obuchi teaches an etch stop dielectric layer 14 located on a top surface of the drain region (Fig. 2B).  

Regarding claim 23, Obuchi teaches sidewalls of the antifuse dielectric layer are laterally offset inward from outer sidewalls of the etch stop dielectric layer such that the antifuse dielectric layer has a lesser area than an area enclosed by the outer sidewalls of the etch stop dielectric layer (Fig. 2B).  

Regarding claim 24, Obuchi teaches the sidewalls (outer sidewalls of 10) of the antifuse dielectric layer are laterally offset outward from inner sidewalls (sidewalls of 14 interfacing 16) of the etch stop dielectric layer that defines the opening in the etch stop dielectric layer such that the antifuse dielectric layer has a greater area than an area enclosed by the inner sidewalls of the etch stop dielectric layer (Fig 2B).  

Regarding claim 27, Obuchi teaches a dielectric gate spacer 11 laterally surrounding the gate electrode, wherein: the etch stop dielectric layer contacts an outer sidewall of the dielectric gate spacer; and the antifuse dielectric layer does not contact, and is laterally spaced from, the dielectric gate spacer (Figs. 5C and 2B).  

Regarding claim 28, Obuchi teaches a shallow trench isolation structure 2 located within the substrate and contacting a sidewall of the drain region, wherein the drain-side metallic material portion is in contact with a segment of a top surface of the shallow trench isolation structure (Fig. 2B).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Jung as applied to claim 21 above and further in view of Tamura et. Al. (US 5565702 A hereinafter Tamura).

	Regarding claim 22, Jung teaches the OTP memory device of Claim 21.

	Tamura discloses in Fig. 9F with associated text an antifuse dielectric layer 7 (column 13, lines 35-40) similar to that of Jang comprising: a planar portion overlying a top surface of an etch stop dielectric layer 2; and a downward protruding portion located within an opening in the etch stop dielectric layer and adjoined to a bottom end of the planar portion (Fig. 9F).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an antifuse layer similar to that of Tamura as the antifuse layer of Jang because according to Tamura after patterning the top electrode 3F, the antifuse material layer 7 is also patterned with the top electrode 3F as a patterning mask so that the antifuse element is completed (column 13, lines 35-40) so that the method of making an antifuse layer is suitable for making an antifuse layer such as that of Jang.

	Regarding claim 31, Jung teaches the OTP memory device of Claim 21.
	Jang does not specify the antifuse dielectric layer comprises a planar portion overlying a top surface of the etch stop dielectric layer.
	Tamura discloses in Fig. 9F with associated text an antifuse dielectric layer 7 (column 13, lines 35-40) similar to that of Jang comprising: a planar portion overlying a top surface of an etch stop dielectric layer 2 (Fig. 9F).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an antifuse layer similar to that of Tamura as the antifuse layer of Jang because according to Tamura after patterning the top electrode 3F, the antifuse material layer 7 is also patterned with the top electrode 3F as a patterning mask so that the antifuse element is completed (column 13, lines 35-40) so that the method of making an antifuse layer is suitable for making an antifuse layer such as that of Jang.

Claims 25-26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Jung as applied to claim 21 above and further in view of Mackenzie et. Al. (US 20120176226 A1 hereinafter Mackenzie).

Regarding claims 25 and 33, Jung teaches the OTP memory device of Claims 21 and 30 respectively.
	Jang does not specify the etch stop dielectric layer comprises a material having a higher dielectric breakdown electrical field strength than a material of the antifuse dielectric layer however Jang teaches the antifuse dielectric layer is formed by thermal oxidation so that it is formed of a semiconductor oxide or nitride (paragraph [0070]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use silicon oxide for the antifuse dielectric layer of Jang as silicon oxide would have been extremely well known to one of ordinary skill in the art before the effective filing date of the claimed invention for an insulating material formed by thermal oxidation on a semiconductor as taught by Jang.
Jang still does not specify the etch stop dielectric layer comprises a material having a higher dielectric breakdown electrical field strength than a material of the antifuse dielectric layer however Jang discloses easily causing dielectric breakdown in the antifuse dielectric layer (paragraph [0075]).
	Mackenzie discloses in Fig. 3H with associated text an etch stop dielectric layer 260 similar to that of Jang comprising a metal oxide (aluminum oxide, tantalum oxide, zirconium oxide paragraph [0074]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a metal oxide similar to that of Mackenzie for the etch stop dielectric layer of Jang because according to Mackenzie such a material is suitable for an etch stop dielectric layer (paragraph [0074]) It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have used a metal oxide for the etch stop dielectric layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.

Regarding claim 26, Jung in view of Mackenzie teaches the etch stop dielectric layer comprises a dielectric metal oxide material (Mackenzie paragraph [0074]).; and the antifuse dielectric layer comprises silicon oxide (Jang paragraph [0070]).  

Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Obuchi in view of Lin as applied to claim 28 above and further in view of Tseng et. Al. (US 9589970 B1 hereinafter Tseng).

	Regarding claim 29, Obuchi in view of Lin teaches the OTP memory device of Claim 28.
	Obuchi does not specify the etch stop dielectric layer is in contact with a second segment of the top surface of the shallow trench isolation structure.
	Tseng discloses in Fig. 2 with associated text an etch stop dielectric layer 500 (column 5, lines 12-14) similar to that of Obuchi in view of Lin that is in contact with a second segment of a top surface of a shallow trench isolation structure 120 (column 3, lines 28-35) (Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an arrangement similar to that of Tseng in the device of Obuchi in view of Lin because according to Tseng such a structure is suitable for an antifuse OTP memory device (Tseng column 3 lines 1-2).

Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over Jung and further in view of Hamdy et. Al. (US 5134457 A hereinafter Hamdy).

	Regarding claim 34, Jung teaches a one time programmable (OTP) memory device comprising: 
a field effect transistor including a source region 103c (paragraph [0058]), a drain region 103a (paragraph [0058]), a gate dielectric 105 (paragraph [0053]), and a gate electrode 107 (paragraph [0053]) and located on a substrate 101 (Fig. 3F); 
an etch stop dielectric layer 117 located on a top surface of the drain region (117 is an oxide layer (paragraph [0068] that is capable of protecting underlying structures during an etch is therefore interpreted to be an etch stop dielectric layer Fig. 3F); 
an antifuse dielectric layer 121a comprising a portion located within an opening in the etch stop dielectric layer (paragraph [0074], Fig. 3F); and 
a drain-side metallic material portion 123a contacting a top surface of the antifuse dielectric layer (Fig. 3F).
	Jang does not specify the drain-side metallic material portion is contacting a top surface of the etch stop dielectric layer.
	Hamdy discloses in Fig. 6 with associated text a drain-side material portion 218 is contacting a top surface of the etch stop dielectric layer 210 (column 14, lines 40-44, Fig. 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the drain-side metallic material of Jang have a structure similar to that of  Tamura because according to Tamura layer 218 may form the other end of anti-fuses 168a, 168b, 168c, 168d, and bit line 150 (column 14, lines 40-44) so that the structure would be suitable for forming a terminal of the antifuse of Jang.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897